Citation Nr: 1545094	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  14-08 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a back disability, to include as secondary to a right knee disability. 

3.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, confirmed and continued the denial of the claims for service connection for right knee and back disabilities.  The claim for TDIU was initially adjudicated by the RO in the April 2013 statement of the case (SOC) and is properly before the Board. 

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in August 2015.  A transcript of the hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered in this case.  A VA orthopedic examination was provided to the Veteran in November 2010.  While the examiner provided medical opinions addressing the etiology of the claimed right knee and back disabilities in November 2010 and October 2012 reports, these opinions are not adequate.  The VA examiner's opinions are not supported by an acceptable rationale and do not address a possible secondary relationship between the claimed right knee and back conditions.  A new VA examination and medical opinion are therefore required. 

The Board also finds that the claim for TDIU is inextricably intertwined with the claims for entitlement to service connection for right knee and back disabilities.  Therefore, the claim for TDIU must also be remanded. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran appropriate notice regarding his claim for TDIU.  Also request that he submit a properly completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Obtain the Veteran's records of VA treatment from the Philadelphia VA Medical Center (VAMC) for the period beginning March 2015.  All records received pursuant to this request must be associated with the claims file. 

3.  Then, schedule the Veteran for a VA examination with an appropriate examiner who can render an opinion in this case.  The claims file must be reviewed by the examiner in conjunction with the examination for the pertinent medical and other history.  

After physically examining the Veteran and reviewing the complete claims file, the examiner is requested to determine the following:

a)  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed right knee disability is etiologically related to any incident of the Veteran's active duty service, to include his reported right knee injury in 1978 at 29 Palms, California. 

For the purposes of the request opinion, the examiner should assume the Veteran's reports regarding his in-service right knee injury are true.

b)  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed back disability is caused OR aggravated by the claimed right knee disability.  The examiner must address whether the right knee has aggravated the Veteran's back condition.

The Veteran contends that his right knee disability resulted in an altered gait which caused his back disability.  He has submitted two private medical opinions (dated in June 2012 and May 2013) in support of his claim.  The examiner must address whether the Veteran manifests an altered gait due to his right knee disability that has caused or aggravated the claimed back condition.

A full rationale must be provided for all expressed opinion. 

4.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




